Per Curiam. Each defendant is answerable to the remedy by attachment under the statute for his own act, but not for that of his co-obligor. Mansf. Dig., sec. 309, subdivision 9. The law confines the remedy to the actual wrong-doer. Acts of one partner, therefore, in the conduct of a partnership business, which warrant the issuance of an attachment .against his property, will not warrant the condemnation of the individual property of a partner who has not participated in such an act, if seized under a writ issued against all the members of the firm. The rule which holds an innocent partner responsible for the fraud of his copartner is only compensatory and was ■devised to prevent a failure of justice. None of the penalties for fraud can be visited upon an innocent partner; his body cannot be taken upon process as for a debt contracted through fraud by himself; and no more can the provisional remedy Iby attachment, which is purely statutory, be enforced against his individual property, when limited as ours is to the particular wrong-doer, unless some participation by him in the wrongful act is shown. The question as to what are the rights of a firm creditor, who attaches partnership property in a writ against one member of the firm, or against all, when it is shown that one has committed a fraud in relation to the firm business, is not presented by the record. See 2 Bates Part., sec. 1117; Williams v. Muthersbaugh, 29 Kan., 730; Hadley v. Bryan, 58 Ala., 139; Inbusch v. Farwell, 1 Black, 566; Bryant v. Simoneau, 51 Ill., 324. Judgment condemning the property of Worthley is reversed and cause remanded for further proceedings.